

	

		II

		109th CONGRESS

		1st Session

		S. 1221

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Mr. Dayton (for himself

			 and Mr. Kerry) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend chapter 81 of title 5, United

		  States Code, to create a presumption that a disability or death of a Federal

		  employee in fire protection activities caused by any of certain diseases is the

		  result of the performance of such employee’s duty.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Firefighters Fairness Act of

			 2005.

		2.Certain diseases

			 presumed to be work-related cause of disability or death for Federal employees

			 in fire protection activities

			(a)In

			 generalSection 8102 of title

			 5, United States Code, is amended by adding at the end the following:

				

					(c)(1)In this subsection, the term employee

				in fire protection activities means an employee, including a

				firefighter, paramedic, emergency medical technician, rescue worker, ambulance

				personnel, or hazardous materials worker, who—

							(A)is

				trained in fire suppression, has the legal authority and responsibility to

				engage in fire suppression; and

							(B)is

				engaged in the prevention, control, and extinguishment of fires or response to

				emergency situations where life, property, or the environment is at

				risk.

							(2)In the case of an employee in fire

				protection activities who has a disease specified in paragraph (3), the

				employee’s disease shall be presumed to be proximately caused by the employment

				of such employee. A disability or death of an employee in fire protection

				activities due to such a disease shall be presumed to result from personal

				injury sustained while in the performance of such employee’s duty. Such

				presumptions may be rebutted by a preponderance of the evidence.

						(3)The diseases specified in this paragraph

				are the following:

							(A)Heart disease.

							(B)Lung disease.

							(C)The following cancers:

								(i)Brain cancer.

								(ii)Cancer of the blood or lymphatic

				systems.

								(iii)Leukemia.

								(iv)Lymphoma (except Hodgkin’s disease).

								(v)Multiple myeloma.

								(vi)Bladder cancer.

								(vii)Kidney cancer.

								(viii)Prostate cancer.

								(ix)Testicular cancer.

								(x)Cancer of the digestive system.

								(xi)Colon cancer.

								(xii)Liver cancer.

								(xiii)Skin cancer.

								(xiv)Breast cancer.

								(xv)Lung cancer.

								(D)The following infectious diseases:

								(i)Tuberculosis.

								(ii)Hepatitis A, B, or C.

								(iii)Human immunodeficiency virus (HIV).

								(iv)Diphtheria.

								(v)Hemorrhagic fever.

								(vi)Meningococcal disease.

								(vii)Rabies.

								(viii)Any uncommon infectious disease the

				contraction of which the Secretary of Labor determines to be related to the

				hazards to which an employee in fire protection activities may be

				subject.

								.

			(b)Effective

			 dateThe amendment made by

			 this section applies to an injury that is first diagnosed, or a death that

			 occurs, on or after the date of enactment of this Act.

			

